DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 05/28/2021.
Status of Claims
Claims 1-20 filed on 05/28/2021 are currently pending and have been examined in this application.
Claim Objections
Claim 8 is objected to because of the following informality:  Claim 8 recites “the method of claim 8” it should read “the method of claim 7”. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of scheduling a ride for a third party user by identifying an optimal driver. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method for scheduling a ride for a third party rider by a ride requester, comprising: receiving a ride request for a third party rider; identifying, from a pool of drivers, a set of trusted drivers; identifying, from among the set of trusted drivers, an optimal driver; and transmitting a ride confirmation to the ride requester, the optimal driver, and the third party rider”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for scheduling a ride for  a user. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 11 and 16 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 11 and 16 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-10, 11-15, and 17-20 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the claims describe a process for scheduling a ride for  a user. As a result, claims 2-10, 11-15, and 17-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “a user device associated with the ride requester”. When considered in view of the claim as a whole, the steps of “receiving and transmitting” do not integrate the abstract idea into a practical application because “receiving and transmitting” are insignificant extra solution activity to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 11 and 16 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “A system for scheduling a ride for a third party rider by a ride requester, comprising: a server device, including a processor” and claim 16 further recites “A non-transitory computer-readable medium containing instructions which, when executed by a processor”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 11 and 16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-10, 11-15, and 17-20 include additional elements beyond those recited by independent claims 1, 11 and 16. The additional elements in the dependent claims include “social media network” as in claims 2 and 18, “device is a mobile device” as in claim 6, “pictorial representation of the third party rider” as in claim 8, and “transmitting a real time status update of the requested ride to the ride requester” as in claim 10. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea, As a result, claims 2-10, 11-15, and 17-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “a user device associated with the ride requester”. The steps of “receiving and transmitting” do not amount to significantly more than the abstract idea because “receiving and transmitting” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 11 and 16 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “A system for scheduling a ride for a third party rider by a ride requester, comprising: a server device, including a processor” and claim 16 further recites “A non-transitory computer-readable medium containing instructions which, when executed by a processor”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 11 and 16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-10, 11-15, and 17-20 include additional elements beyond those recited by independent claims 1, 11 and 16. The additional elements in the dependent claims include “social media network” as in claims 2 and 18, “device is a mobile device” as in claim 6, “pictorial representation of the third party rider” as in claim 8, and “transmitting a real time status update of the requested ride to the ride requester” as in claim 10. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-9 and 11-18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-17, and 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Khan et al. (US 2017/0127215 A1) in view of Carr (US 20090083111 A1).
Regarding claim 1, A method for scheduling a ride for a third party rider by a ride requester, comprising: [Khan, claim 1, Khan teaches “A method comprising: receiving, through the user interface of a user device of a user, a request for a ride from the user”] receiving, from a user device associated with the ride requester, a ride request for a third party rider; [Khan, Abstract, Khan teaches “A method comprising: receiving, through the user interface of a user device of a user, a request for a ride from the user”. Khan para. 0058, Khan teaches a request for a child, third party “camera component of the user's client device 54 or can use a previously taken photograph. The picture can be sent to the on-demand and scheduling service system 150 through the network 38 interface of the client device 54 of the user”] identifying, from a pool of drivers, a set of trusted drivers; [Khan, para. 0039, Khan teaches “The on-demand and scheduling service system 150 can select the particular driver 160a from among the multiple drivers 160 based on an indication of the trust that the user 152 has for each of one or more of the drivers 160” one or more of drivers 160 indicates a group of trusted drivers by a user] identifying, from among the set of trusted drivers, an optimal driver; [Khan, para. 0093, Khanteaches “The selection of driver and the forwarding of the user's request to the selected driver is performed according to configurable application rules, such as rules specifying a threshold distance from the pick-up within which drivers available to be selected by the on-demand and scheduling service system 150 should be currently located” optimal driver based on driver’s distance from a user] and transmitting a ride confirmation to the ride requester, [Khan, para. 0061, Khan teaches “Referring to FIG. 6, when the driver accepts and confirms the ride, the user receives a notification interface 72 including information about the assigned driver] the optimal driver, [Khan, para. 0011, Khan teaches “The method includes providing the driver with access to one or more instructions associated with the ride according to one or more of the application rules.” Also, para. 0017 teaches “The method includes providing the visual code to a mobile device associated with the driver” also, para. 0060 “a driver who has been selected to provide a requested ride for a user can view information about the ride and instructions from the user via a user interface 59” confirming the ride to a driver] 
Khan does not specifically teach, however, Carr teaches and the third party rider [Carr, para. 0011, Carr teaches “The transportation processor can then generate a confirmation of the now accepted transportation opportunity to the rider 102 and to the potential volunteer within the potential volunteers group 118 who accepted the opportunity and may assign a confirmation ID” ride confirmation is received by a rider] 
Khan teaches providing a driver to a third party user and Carr teaches Systems and Methods for Coordinating Transportation between riders and volunteer drivers. The two references are in the same field of endeavor as the claimed invention. It would have been
obvious to one of ordinary skills in the art before the effective filing date of the claimed
invention to have modified Khan to incorporate the teaching of Carr by sending notification to a
rider. The motivation to combine Khan with Carr has the advantage of consistently meeting the
rider’s need. “For example, many existing systems use professional drivers to reliably provide
transportation to senior citizens. Other systems rely on volunteer drivers, but require a
commitment from the volunteers to certain routine schedules in order to ensure the riders' needs
can consistently be met” [Carr, para. 0011]. 
Regarding claim 3, Khan in view of Carr teaches all of the limitations of claim 1 (as above). Further, Khan teaches wherein the optimal driver is identified from the set of trusted drivers based on information provided in the ride request [Khan, para. 0093, Khan teaches “The selection of driver and the forwarding of the user's request to the selected driver is performed according to configurable application rules, such as rules specifying a threshold distance from the pick-up within which drivers available to be selected by the on-demand and scheduling service system 150 should be currently located” optimal driver based on available drivers in a closed area. Available drivers indicates an information provided by a driver].
Regarding claim 4, Khan in view of Carr teaches all of the limitations of claim 1 (as above). Further, Khan teaches wherein the optimal driver is identified from the set of trusted drivers based on one or more parameters provided by the optimal driver [Khan, para. 0094, Khan teaches “An example of an application rule relates a process for enabling a driver to accept a user's request for ride. For instance, configurable application rules can specify a time threshold within which a selected driver is to accept the user's request for ride. For instance, when the system forwards the user's request for ride to a selected driver, the driver can accept this request according to configurable application rules. For example, the driver can only accept the request within 15 seconds after receiving it” A driver accepts a ride based on rules (parameters). Also, Khan, para. 0039 teaches “Responsive to receiving the user's request 156 for a ride, the on-demand and scheduling service system 150 selects a particular driver 160a from among the multiple drivers 160 and assigns that driver 160a to provide the ride for the user 152 or the rider 154” the system selects a driver].
Regarding claim 5, Khan in view of Carr teaches all of the limitations of claim 1 (as above). Further, Khan teaches wherein the set of trusted drivers is identified based on having previously provided a driving service for the ride requestor [Khan, para. 0039, Khan teaches “For instance, the particular driver 160a selected by the on-demand and scheduling service system 150 for the user 152 can be the driver who is the most trusted by the user 152, based on one or more metrics of trust, such as based on a circle of trust for the user and/or based on a trust barometer value for the driver. In some examples, the on-demand and scheduling service system 150 can determine an indication of the trust that the user 152 has for each of the one or more drivers 160 upon receipt of the user's request 156 for a ride” a user indicates or prefer a driver can be only based on previous services from a driver to a user].
Regarding claim 6, Khan in view of Carr teaches all of the limitations of claim 1 (as above). Further, Khan teaches wherein the user device is a mobile device [Khan, para. 0043, Khan teaches “the user 152 can obtain the driver's fingerprints, e.g., via the user's mobile device”].
Regarding claim 7, Khan in view of Carr teaches all of the limitations of claim 1 (as above). Further, Khan teaches wherein the ride confirmation includes identification information [Khan, para. 0021, Khan teaches “implementing one or more rules to enable an image of the rider to be transmitted to one or more of an operator of the computer-implemented driver assignment platform and a supervisor of the rider”].
Regarding claim 8, Khan in view of Carr teaches all of the limitations of claim 7 (as above). Further, Khan teaches wherein the identification information includes pictorial representation of the third party rider [Khan, para. 0021, Khan teaches “implementing one or more rules to enable an image of the rider to be transmitted to one or more of an operator of the computer-implemented driver assignment platform and a supervisor of the rider”].
Regarding claim 9, Khan in view of Carr teaches all of the limitations of claim 7 (as above). Further, Khan teaches wherein identification information includes driver vehicle identification information [Khan, para. 0042, Khan teaches “The information can include information about the driver's vehicle, such a description of the vehicle (e.g., a make and model of the vehicle)”].
Regarding claim 10, Khan in view of Carr teaches all of the limitations of claim 1 (as above). Further, Khan teaches further comprising, transmitting a real time status update of the requested ride to the ride requester [Khan, para. 0045, Khan teaches “In some examples, the driver 160, the rider 154, or both can be monitored during the ride by the on-demand and scheduling service system 150, and information obtained by the monitoring can be provided to the user 152 or to a third party, such as a system administrator of the system 150” the third party is monitoring in real time].
Regarding claim 11, A system for scheduling a ride for a third party rider by a ride requester, comprising: [Khan, para. 0081, Khan teaches “The on-demand scheduling and service system facilitates broadcasting of the live video to the user or to another party, such as to an operations center of the on-demand and scheduling service system 150 and/or any to other individual designated by the user to watch the video streaming of the ride” also, figure 4 shows a third party Janice Smith mother] a server device, including a processor to: [Khan, figure 24, Khan teaches a processor within a service device] receive, from a user device associated with the ride requester, a ride request for a third party rider; [Khan, Abstract, Khan teaches “A method comprising: receiving, through the user interface of a user device of a user, a request for a ride from the user”. Khan para. 0058, Khan teaches a request for a child, third party “camera component of the user's client device 54 or can use a previously taken photograph. The picture can be sent to the on-demand and scheduling service system 150 through the network 38 interface of the client device 54 of the user”] identify, from a pool of drivers, a set of trusted drivers; [Khan, para. 0039, Khan teaches “The on-demand and scheduling service system 150 can select the particular driver 160a from among the multiple drivers 160 based on an indication of the trust that the user 152 has for each of one or more of the drivers 160” one or more of drivers 160 indicates a group of trusted drivers by a user] identify, from among the set of trusted drivers, an optimal driver; [Khan, para. 0093, Khan teaches “The selection of driver and the forwarding of the user's request to the selected driver is performed according to configurable application rules, such as rules specifying a threshold distance from the pick-up within which drivers available to be selected by the on-demand and scheduling service system 150 should be currently located” optimal driver based on driver’s distance from a user] and transmit a ride confirmation to the ride requester, [Khan, para. 0061, Khan teaches “Referring to FIG. 6, when the driver accepts and confirms the ride, the user receives a notification interface 72 including information about the assigned driver] the optimal driver, [Khan, para. 0011, Khan teaches “The method includes providing the driver with access to one or more instructions associated with the ride according to one or more of the application rules.” Also, para. 0017 teaches “The method includes providing the visual code to a mobile device associated with the driver” also, para. 0060 “a driver who has been selected to provide a requested ride for a user can view information about the ride and instructions from the user via a user interface 59” confirming the ride to a driver] 
Khan does not specifically teach, however, Carr teaches and the third party rider [Carr, para. 0011, Carr teaches “The transportation processor can then generate a confirmation of the now accepted transportation opportunity to the rider 102 and to the potential volunteer within the potential volunteers group 118 who accepted the opportunity and may assign a confirmation ID” ride confirmation is received by a rider] 
Khan teaches providing a driver to a third party user and Carr teaches Systems and Methods for Coordinating Transportation between riders and volunteer drivers. The two references are in the same field of endeavor as the claimed invention. It would have been
obvious to one of ordinary skills in the art before the effective filing date of the claimed
invention to have modified Khan to incorporate the teaching of Carr by sending notification to a
rider. The motivation to combine Khan with Carr has the advantage of consistently meeting the
rider’s need. “For example, many existing systems use professional drivers to reliably provide
transportation to senior citizens. Other systems rely on volunteer drivers, but require a
commitment from the volunteers to certain routine schedules in order to ensure the riders' needs
can consistently be met” [Carr, para. 0011].
Regarding claims 12-15, claims 12-15 recite substantially similar limitations as claim 3, 4, 7, and 9 respectively; therefore, claims 12-15 are rejected with the same rationale, reasoning, and motivation provided above for claims 3, 4, 7, and 9, respectively. Claims 3, 4, 7, and 9 are method claims while claims 12-15 are directed to a system for scheduling rides which is anticipated by Khan, figure 24.
Regarding claim 16, A non-transitory computer-readable medium containing instructions which, when executed by a processor, cause the processor to: [Khan, para. 0101, Khan teaches “In some examples, at least a portion on-demand and scheduling service system 150 can be realized by instructions that upon execution cause one or more processing devices to carry out the processes and functions described above. Such instructions may include, for example, interpreted instructions such as script instructions, or executable code, or other instructions stored in a non-transitory computer readable medium”] receive, from a user device associated with the ride requester, a ride request for a third party rider; [Khan, Abstract, Khan teaches “A method comprising: receiving, through the user interface of a user device of a user, a request for a ride from the user”. Khan para. 0058, Khan teaches a request for a child, third party “camera component of the user's client device 54 or can use a previously taken photograph. The picture can be sent to the on-demand and scheduling service system 150 through the network 38 interface of the client device 54 of the user”] identify, from a pool of drivers, a set of trusted drivers; [Khan, para. 0039, Khan teaches “The on-demand and scheduling service system 150 can select the particular driver 160a from among the multiple drivers 160 based on an indication of the trust that the user 152 has for each of one or more of the drivers 160” one or more of drivers 160 indicates a group of trusted drivers by a user] identify, from among the set of trusted drivers, an optimal driver; [Khan, para. 0093, Khan teaches “The selection of driver and the forwarding of the user's request to the selected driver is performed according to configurable application rules, such as rules specifying a threshold distance from the pick-up within which drivers available to be selected by the on-demand and scheduling service system 150 should be currently located” optimal driver based on driver’s distance from a user] and transmit a ride confirmation to the ride requester, [Khan, para. 0061, Khan teaches “Referring to FIG. 6, when the driver accepts and confirms the ride, the user receives a notification interface 72 including information about the assigned driver”] the optimal driver, [Khan, para. 0011, Khan teaches “The method includes providing the driver with access to one or more instructions associated with the ride according to one or more of the application rules.” Also, para. 0017 teaches “The method includes providing the visual code to a mobile device associated with the driver” also, para. 0060 “a driver who has been selected to provide a requested ride for a user can view information about the ride and instructions from the user via a user interface 59” confirming the ride to a driver]
Khan does not specifically teach, however, Carr teaches and the third party rider [Carr, para. 0011, Carr teaches “The transportation processor can then generate a confirmation of the now accepted transportation opportunity to the rider 102 and to the potential volunteer within the potential volunteers group 118 who accepted the opportunity and may assign a confirmation ID” ride confirmation is received by a rider] 
Khan teaches providing a driver to a third party user and Carr teaches Systems and Methods for Coordinating Transportation between riders and volunteer drivers. The two references are in the same field of endeavor as the claimed invention. It would have been
obvious to one of ordinary skills in the art before the effective filing date of the claimed
invention to have modified Khan to incorporate the teaching of Carr by sending notification to a
rider. The motivation to combine Khan with Carr has the advantage of consistently meeting the
rider’s need. “For example, many existing systems use professional drivers to reliably provide
transportation to senior citizens. Other systems rely on volunteer drivers, but require a
commitment from the volunteers to certain routine schedules in order to ensure the riders' needs
can consistently be met” [Carr, para. 0011].
Regarding claim 17, Khan in view of Carr teaches all of the limitations of claim 16 (as above). Further, Khan teaches wherein the processor further transmits the ride confirmation to a device associated with the third party rider [Khan, para. 0073, Khan teaches “In some examples, the system can generate a unique visual code and provide the code to both the driver and the user. Matching of the driver's code to the user's code can help the user to confirm that the driver is the driver assigned to the user's ride and can help the driver to confirm that the rider is the person to whom the driver is assigned” ride confirmation].
Regarding claims 19-20, claims 19-20 recite substantially similar limitations as claim 4-5 respectively; therefore, claims 19-20 are rejected with the same rationale, reasoning, and motivation provided above for claims 4-5 respectively. Claims 4-5 are method claims while claims 19-20 are directed to a computer readable medium which is anticipated by Khan, para. 0101.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Carr and in further view of Anderson (US-2008/0270019 A1).
Regarding claim 2, Khan in view of Carr teaches all of the limitations of claim 1 (as above). Khan in view of Carr does not teach, however, Anderson teaches wherein each driver in the set of trusted driver is a contact of the ride requester on a social media network [Anderson, para. 0008, Anderson teaches “The RideGrid system may further include an affiliation function whereby registrants can become affiliated with existing communities, e.g., work place or school affiliations, online social networking affiliations, or by creating new ones or "buddy lists" from family, friends, colleagues, and/or acquaintances” a driver is a social media contact of a rider]. Accordingly, the prior art references teach all of the elements of claim 2.
Khan teaches providing a driver to a third party user and Anderson teaches enhanced private transportation systems and methods that integrate personal communications, networking. The two references are in the same field of endeavor. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Khan in view of Carr to incorporate the teaching of Anderson by using social media as contact between a rider and a driver and provides what is claimed in claim 2 by the invention under examination.  The motivation to combine Khan in view of Carr with Anderson is advantageous where the private transportation system of the Anderson invention, generally referred to hereinafter as "RideGrid" or "the RideGrid system", overcomes many of the limitations of the prior art including providing independent verification of parties' identity and attributes, and efficient geographic and temporal ("geotemporal") routing and matching of compatible shared rides between Driver and Rider [Anderson, summary of invention].
Regarding claim 18, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a method claim while claim 18 is directed to a computer readable medium which is anticipated by Khan, para. 0101.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623